Citation Nr: 0120550	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating beyond July 1, 2000, under the provisions of 38 C.F.R. 
§ 4.30.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 16, to June 16, 
1975.  

By rating action in April 2000, the RO assigned a temporary 
total rating for convalescence under the provisions of 
38 C.F.R. § 4.30 effective from March 10 to May 1, 2000, 
followed by a resumption of a 20 percent schedular rating  

By rating action in June 2000, the RO granted an extension of 
temporary total rating for convalescence from May 1, through 
June 30, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the RO 
which, in part, denied the veteran's request for an extension 
of a temporary total rating for convalescence beyond July 1, 
2000.  


FINDINGS OF FACT

1.  Service connection is in effect for inversion sprain with 
degenerative arthritis status post multiple surgeries of the 
right ankle, evaluated as 30 percent disabling.  

2.  The veteran was admitted to a VA medical facility for 
right ankle surgery on March 10, 2000.  

3.  A temporary total convalescent rating was assigned for 
the period March 10, to July 1, 2000.  

4.  The evidence does not demonstrate that the veteran 
required a period of convalescence beyond July 1, 2000, as a 
result of his March 2000 surgical procedure.  



CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
beyond July 1, 2000, for convalescence under the provisions 
of 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 1991 & West Supp. 2001); 38 C.F.R. § 4.30 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was admitted to a VA medical facility on March 
10, 2000 for removal of a loose screw and excision of a loose 
body adjacent to the subtalar joint of the right ankle.  The 
operative report shows that the veteran's surgery was 
accomplished without complication.  When seen in the clinic 
for follow-up on March 20, 2000, the staples were intact at 
the incision sites and there was no sign of infection.  When 
seen the following week, the veteran reported that his ankle 
was a little sore, but that he felt good otherwise.  The 
assessment was satisfactory post op progress.  The report 
indicated that the veteran was scheduled for follow-up in 
four weeks and that he could return to work if he could sit 
for periods of time and was restricted from lifting until 
seen by the surgeon.  

By rating action in April 2000, the RO assigned a temporary 
total rating for convalescence under the provisions of 
38 C.F.R. § 4.30 from March 10 to May 1, 2000, and an 
increased rating to 20 percent from May 1, 2000.  

When seen for follow-up by the VA on May 2, 2000, the veteran 
reported that his right foot and ankle continued to hurt and 
that he limped all the time.  On examination, the surgical 
scar was well healed and range of motion of the right ankle 
was nearly full.  Eversion and inversion was limited and 
painful.  X-rays studies showed definite signs of subtalar 
arthrosis.  The assessment was status post lateral ankle 
reconstruction with resultant subtalar arthritis.  The 
veteran was referred to the prosthetics for a UCLB heel 
insert instead of an AFO.  

On May 24, 2000, the veteran reported that his right ankle 
and heel continued to hurt.  The right ankle was not painful 
to move, but was too painful to bear weight on it.  Range of 
motion of the ankle was full, and inversion and eversion was 
not severely limited.  X-ray studies showed advanced 
degenerative changes at the subtalar joint; otherwise, the 
ankle joint looked good.  The assessment was status post 
reconstruction of the unstable ankle with subsequent 
additional surgeries including stabilization of peroneal 
tendon (?) and cheilectomy at subtalar joint and removal of a 
screw resulting in progressive degenerative joint disease of 
the subtalar joint.  The examiner commented that the plan was 
to wait and see how the UCBL orthosis helped (the veteran had 
not gotten it yet).  Ultimately, he noted that the veteran 
might require subtalar arthrodesis.  The veteran's 
employability status was indicated as "still none" pending 
results of the efficacy of the UCBL orthosis.  

A copy of a statement from [redacted] (the title/position of 
Mr. [redacted] was not indicated), of the Mill Mall Furniture 
Warehouse and Discount Sleep Shop in Ellsworth, Maine, was 
received in June 2000.  The letter was to the effect that the 
nature of the veteran's employment required lifting and 
moving of furniture and for the veteran to be on his feet 
most of the day.  Mr. [redacted] indicated that the veteran's 
restriction from these types of activity was not compatible 
with the job requirements.  The letter does not indicate that 
the veteran was terminated.  (The August 2000 VA examination 
report indicates that the veteran attempted to work at least 
part-time without success following his surgery.)  

By letter date June 8, 2000, the veteran wrote the VA that he 
had the heel brace prescribed for his shoe.  However, it was 
so irritating that he could barely walk.  He also noted that 
the doctor said he would be out of work for up to three 
months.

By rating action in June 2000, the RO granted an extension of 
temporary total rating through June 30, 2000 and a 20 percent 
evaluation from July 1, 2000.  

At a VA outpatient follow-up on July 25, 2000, the veteran 
walked into the examining room with a marked limp.  He 
indicated that the orthosis had not helped, that he was not 
able to walk without pain, and that he was unable to return 
to work.  On examination, the veteran walked with a marked 
limp.  Ankle motion was not painful, but inversion and 
eversion was limited and painful.  The examiner commented 
that the UCBL orthosis seemed to be lower than expected.  The 
assessment was subtalar arthritis with persistent discomfort.  
The examiner indicated that the veteran could not be 
considered able to return to work until he attained 
reasonable pain relief with an orthosis.  The veteran was 
told to return in 3 months for follow-up.  

When examined by VA on August 29, 2000, the examiner noted 
the veteran's medical history and prior surgeries on the 
right ankle, including the above noted follow-up medical 
reports from his surgery in March 2000.  The examiner 
indicated that the veteran continued to complain of low 
grade, very tolerable ache in his right ankle when non-weight 
bearing, with increased discomfort on weight bearing.  The 
veteran reported that any motion in the ankle with weight 
bearing caused severe discomfort.  The discomfort was such 
that ambulation was only tolerated by walking flat-footed 
without any flexion or extension of the ankle.  The veteran 
reported that if he took a misstep or turned his ankle, the 
pain was quite intense.  He also reported that he had been 
unable to work for a number of months other than just a few 
half days but had to desist after a few hours.  The veteran 
reported that his ankle swelled if he attempted to force 
ambulation, and that he took Tylenol for pain relief.  The 
veteran indicated that he was prescribed multiple orthotics 
and a stabilization brace but that he had not obtained them 
yet.  

The examiner noted that there were no associated inflammatory 
arthritis or constitutional symptoms.  On examination, the 
veteran walked with a marked antalgic limp, walking flat-
footed.  There was slight deformity on the lateral ankle, and 
the surgical scars were well healed.  There was marked 
tenderness about the ankle joint, particularly on the lateral 
aspect.  Plantar flexion was from 0 to 50 degrees with pain, 
beyond 40 degrees.  Dorsiflexion was from 0 to 15 degrees 
with pain beyond 5 degrees.  Inversion was from 0 to 20 
degrees and eversion was from 0 to 10 degrees, with pain 
throughout.  The examiner indicated that recent imaging 
studies showed "prominent degenerative involvement at the 
subtalar articulation."  The assessment was degenerative 
joint disease, moderately severe, status post multiple 
surgical procedures.  

A VA outpatient report dated October 19, 2000 shows that the 
veteran continued to have a difficult time walking because of 
pain on weight bearing.  The veteran had an antalgic gait 
with good range of motion in the right ankle and painful 
subtalar motion.  The examiner indicated that UCBL inserts 
helped somewhat and that the veteran was waiting for a 
podiatry consultation to get shoes.  The veteran was also 
noted to be attending school to get his GED, and was 
preparing to enter a technical community college.  The 
examiner commented that the veteran was unemployable for 
another 6 months and that he required a cane, orthosis, and 
pain medications, and ultimately would required further 
surgical treatment.  

By rating action in October 2000, the RO denied an extension 
of temporary total rating beyond July 1, 2000, and assigned 
an increased rating to 30 percent for the right ankle, 
effective from July 1, 2000.  The RO concluded that the 
veteran's marked impairment of the right ankle was analogous 
to malunion of the tibia and fibula under Diagnostic Code 
(DC) 5262, and warranted an increased rating to 30 percent.  

In October 2000, a letter was received from the veteran.  He 
reported that as a result of his surgery, he was directed to 
use a cane to walk.

On general VA examination in January 2001, the veteran 
reported that he had not worked since March 2000.  The 
veteran stated that he had been approved for a right ankle 
brace and special orthopedic shoes, but that he never got 
them and was upset that the VA did not supply them.  The 
examiner noted that he had reviewed the claims file prior to 
his examination.  On examination, the veteran walked with a 
cane and an antalgic gait.  His posture was good, and he 
denied any weight gain/loss during the past year.  The 
veteran used a cane and walked with a limp.  There was slight 
swelling in the right ankle.  The surgical scars were well 
healed with slight tenderness on palpation.  Drawer sign 
increased his discomfort.  Dorsalis pedis and posterior 
tibial pulses were intact.  There were no callosities or 
other abnormalities of the plantar surface of the right foot.  
Plantar flexion was from 0 to 40 degrees when pain begins, 
and dorsiflexion was from 0 to 5 degrees with the onset of 
pain.  Eversion was from 0 to 10 degrees with inversion from 
0 to 20 degrees, with pain beginning at that end stage of 
each motion.  A review of x-ray studies from May 2000 showed 
arthropathy of the subtalar joint which was progressive since 
September 1999.  The diagnoses included status post multiple 
surgeries of the right ankle with residuals of increasing 
pain and decreasing range of motion.  

On his claim for a total rating received in April 2001, the 
veteran indicated that he had received his GED.  

On VA podiatry consultation in December 2000, the examiner 
indicated that there was no evidence of edema in the right 
ankle.  Deep tendon reflexes were the same bilaterally, at 
1/4, and sensation was normal.  Plantar response was normal 
and muscle strength was 3/5, bilaterally.  Skin color and 
temperature was normal, and there were no calluses.  
Calcaneal stance in the relaxed and neutral was varus, 
bilaterally.  There was no evidence of hammertoe or hallux 
valgus on the right.  The veteran was able to toe walk.  The 
assessment was right subtalar arthritis secondary to multiple 
ankle reconstruction.  

Additional addenda to the December 2000 podiatry report 
indicated that the veteran was measured for a PTB brace which 
could be used inside his current shoe gear.  The examiner 
indicated that the veteran did not have a foot deformity 
which would necessitate custom shoe gear.  The veteran was 
scheduled for triple arthrodesis and long-term casting in 
April 2001, and would be reevaluated after he was out of the 
cast.  The record reflects that the veteran underwent 
addition surgery on his right ankle in April 2001.  

By rating action in May 2001, the RO assigned temporary total 
rating for convalescence from April 26, to June 1, 2001 and a 
30 percent schedular evaluation thereafter.  The RO also 
established service connection for depression secondary to 
the right ankle disability, rated 70 percent disabling, 
effective from December 19, 2001, and a total rating for 
compensation purposes based on individual unemployability, 
effective from December 19, 2001.  

Analysis

Initially, the Board observes that this claim was developed 
prior to the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), as codified in 38 U.S.C.A. § § 5100, 
5102, 5103, 5103A, 5107, 5107, 5126 (West Supp. 2001), and 
was signed into law by the President on November 9, 2000.  
Although this law eliminates the requirement that VA claims 
be "well grounded" before VA has a duty to assist a 
claimant in the development of such claims, and applies to 
claims that were pending at the date of enactment, the Board 
finds that all appropriate development in this case has been 
accomplished.  Even though the RO did not have occasion under 
prior standards to provide all written notices to the veteran 
as are contemplated under the VCAA, the pertinent medical 
evidence has been obtained and the veteran and his 
representative responded to the RO's communications, curing 
any earlier omissions.  See Bernard v. Brown, 4 Vet. App. 384 
, 393-94 (1993).  Consequently, no further RO development is 
necessary.  

The provisions of 38 C.F.R. § 4.30 specify that a temporary 
total (100 percent) convalescent rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1,2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§ 3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  

(a) Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in:  

(1) Surgery necessitating at least 
one month of convalescence.  

(2) Surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, 
therapeutic immobilization of one 
major joint or more, application of 
a body cast, or the necessity for 
house confinement, or the necessity 
for continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited).  

(3) Immobilization by cast, without 
surgery, of one major joint or more.  

(b) A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:   

(1) Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a)(1), (2) or 
(3) of this section.  

(2) Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a)(2) or (3) of this 

section upon approval of the 
Adjudication Officer.  

38 C.F.R. § 4.30 (2000).  

The purpose of a temporary total rating under 38 C.F.R. 
§ 4.30, is to financially aid the veteran during the 
immediate post-surgical period while he is convalescing.  
Additionally, this provision allows for an extension of one, 
two or three months beyond the initial three months if in 
accordance with the above criteria.  38 C.F.R. § 4.30 (b)(1) 
(2000).  

As noted above, the veteran underwent surgery for removal of 
a loose screw and excision of a loose body adjacent to the 
subtalar joint in March 2000.  The veteran was initially 
assigned a period of one month for convalescence by the RO in 
April 2000, and was subsequently granted an additional two 
months of convalescence in June 2000.  Outpatient records in 
May 2000 show that the surgical scars were well healed, and 
that the veteran had nearly full range of motion in the right 
ankle with limited inversion and eversion due to pain.  The 
veteran had difficulty on weight bearing because of pain, and 
was fitted for a heel insert.  

The Board is cognizant of the letters from the attending 
surgeon in May 2000, who opined that the veteran would remain 
unemployable until he was fitted with an orthosis and was 
able to walk comfortably.  However, the status of the 
veteran's employability it is not one of the listed criteria 
in determining whether the veteran is entitled to an 
extension of a total temporary disability rating after July 
1, 2000.  The criteria for a total temporary rating, set out 
above, does not include consideration of whether the veteran 
has returned to a normal pre-surgical state.  Rather, the 
question is whether there are any severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of the ankle, or the necessity for 
continued use of a wheelchair or crutches where regular 
weight-bearing is prohibited.  The fact that the veteran was 
seen by the attending surgeon for occasional outpatient 
treatment indicates merely that the condition persisted 
despite the operation, but this fact is not determinative of 
the issue of the need for continued convalescence from the 
operation itself.  

In the instant case, the record shows that the veteran was 
weight bearing and was able to walk, albeit with pain, when 
seen by VA in July 2000.  In fact, when he wrote the VA in a 
letter dated June 8, 2000, he indicated difficulty walking 
because of irritation from a heel brace which had been 
prescribed.  This indicates that weight bearing was not 
prohibited.  Likewise, when examined by VA in August 2000, 
the veteran was weight bearing without a brace, and walked 
flat-footed with a marked antalgic limp.  The surgical scars 
were well healed and he had good range of motion in the ankle 
with pain.  While the veteran had difficulty ambulating after 
the surgery, the record does not show that he was prohibited 
or even restricted from weight bearing from July 1, 2000.  

Neither the July outpatient report nor the August 2000 VA 
examination report show severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  

The Board is mindful of the fact that the veteran required 
additional treatment and procedures in April 2001.  However, 
this fact, standing alone or in conjunction with other 
evidence contained in this record, is not a basis for 
extending a convalescent rating.  The Board is bound by the 
applicable criteria as set forth above and has no authority 
to deviate therefrom.  See 38 C.F.R. § 20.101 (2000).  In 
summary, it is obvious that the veteran has experienced much 
discomfort in his right ankle.  His surgery in March 2000 
apparently did not relieve his discomfort, as can be seen by 
the necessity for additional surgery in April 2001.  However, 
a less than satisfactory result from surgery is not the same 
as the need for continued convalescence from that surgery.  
The clear preponderance of the evidence in this case is that 
on July 1, 2001, and thereafter, the veteran was no longer 
convalescing from the March 2000 surgery, and he did not meet 
any criterion of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30.  


ORDER

Entitlement to an extension of a temporary total disability 
rating beyond July 1, 2000, under the provisions of 38 C.F.R. 
§ 4.30 is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

